Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Loral Langemeier appeals the district court’s order denying her motion to compel arbitration in the underlying diversity action. We have reviewed the record included on appeal, as well as the parties’ briefs, and find no error in the district court’s ruling. Accordingly, we affirm. See Am. Recovery Corp. v. Computerized Thermal Imaging, 96 F.3d 88, 92 (4th Cir.1996) (noting that “whether a party has agreed to arbitrate an issue is a matter of contract interpretation: ‘[A] party cannot be required to submit to arbitration any dispute which he has not agreed so to submit.’ ”) (citations omitted). We deny the Appellees’ motion to file a sur-reply brief and to schedule oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.